Citation Nr: 9927637	
Decision Date: 09/27/99    Archive Date: 10/05/99

DOCKET NO.  97-03 285	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los 
Angeles, California


THE ISSUES

1. Entitlement to service connection for rashes due to 
Thorazine.

2. Entitlement to service connection for headaches.

3. Entitlement to service connection for injuries to the head 
and mouth.

4. Entitlement to service connection for bursitis of the left 
shoulder.

5. Entitlement to service connection for internal derangement 
of the right shoulder. 

6. Entitlement to service connection for residuals of an 
injury to the knee.

7. Entitlement to service connection for residuals of an 
injury to the ankle.

8. Entitlement to service connection for a low back 
disability.

9. Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for a 
psychiatric disability.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

 Appellant and spouse


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel


INTRODUCTION

The veteran served on active duty from September 1965 to 
January 1969.

By decision dated in January 1988, the Board of Veterans' 
Appeals (Board) denied the veteran's claim for service 
connection for a psychiatric disability.  It was indicated 
that the veteran had a personality disorder during service 
and that a chronic acquired psychiatric disability was not 
present for many years after service.  The veteran 
subsequently sought to reopen his claim, but the Board, in a 
decision of June 1993, concluded that the evidence submitted 
was not new and material, and his claim for service 
connection for a psychiatric disability remained denied.  
Recently, he has again submitted additional evidence seeking 
to reopen a claim for service connection for a psychiatric 
disability.

In a rating action dated in July 1995, the Regional Office 
(RO) held that the veteran had not submitted new and material 
evidence and his claim for service connection for a 
psychiatric disability was not reopened.  In addition, the RO 
denied his claims for service connection for the remaining 
issues listed on the cover page of this decision.

In a statement dated in October 1998, the veteran referred to 
claims for service connection for a digestive disorder, 
disabilities of the legs, calves, feet and toes, a dental 
disability and post-traumatic stress disorder.  Since these 
matters were not developed or certified for appeal, they are 
referred to the RO for appropriate action.

Effective March 1, 1999, the name of the United States Court 
of Veterans Appeals was changed to the United States Court of 
Appeals for Veterans Claims ("the Court"). 


FINDINGS OF FACT

1. The service medical records confirm that the veteran was 
treated with Thorazine.  

2. There is no clinical evidence of treatment for rashes 
during service, and the skin was evaluated as normal on 
the discharge examination in January 1969.

3. There is no competent medical evidence following service 
which demonstrates that the veteran has a rash which is 
attributable to Thorazine.

4. The veteran sustained an unspecified injury, which 
apparently involved a blow to the head, following service.

5. Headaches were initially manifested years following 
service, and there is no clinical evidence that they are 
related to any incident in service.

6. The service medical records are negative for complaints or 
findings concerning an injury to the head and mouth.  

7. Any current disability of the head and mouth, including 
temporomandibular joint syndrome, was first shown many 
years after service and is not attributable to service.

8. The veteran was treated on a few occasions during service 
for complaints involving the left shoulder.  

9. The upper extremities were evaluated as normal on the 
discharge examination in January 1969.

10. There is no competent medical evidence which establishes 
that any current disability of the left shoulder, if 
present, is related to service.

11. There are no complaints or findings in the service 
medical records pertaining to the right shoulder.  

12. A right shoulder disability was first demonstrated many 
years after service, and there is no competent medical 
evidence linking it to service.

13. The service medical records are negative for treatment 
of any complaints involving the knees.

14. The veteran apparently underwent left knee surgery 
following service.  

15. There is no clinical evidence which establishes that any 
current disability of the knees is attributable to 
service.

16. There is no indication in the service medical records 
that the veteran was treated for ankle complaints.  

17. An ankle disability has not been documented following 
the veteran's separation from service.

18. A low back disability was initially demonstrated many 
years after service, and there is no competent medical 
evidence linking it to service.

19. In decision dated in June 1993, the Board held that new 
and material evidence had not been submitted to reopen a 
claim for service connection for a psychiatric disability.

20. The evidence added to the record since the June 1993 
decision includes an opinion from a private physician that 
the veteran's condition was exacerbated by the improper 
treatment he received during service.

21. This evidence is neither cumulative nor redundant and 
is, in conjunction with the evidence previously of record, 
so significant that it must be considered in order to 
fairly decide the merits of the claim.


CONCLUSIONS OF LAW

1. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for rashes 
secondary to Thorazine.  38 U.S.C.A. § 5107(a) (West 
1991).

2. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for headaches.  
38 U.S.C.A. § 5107(a) (West 1991).

3. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of injuries to the head and mouth.  38 U.S.C.A. § 5107(a) 
(West 1991).

4. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for bursitis of 
the left shoulder.  38 U.S.C.A. § 5107(a) (West 1991).

5. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for internal 
derangement of the right shoulder.  38 U.S.C.A. § 5107(a) 
(West 1991).

6. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of an injury to the knee.  38 U.S.C.A. § 5107(a) (West 
1991).

7. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for residuals 
of an injury to the ankle.  38 U.S.C.A. § 5107(a) (West 
1991).

8. The veteran has not submitted evidence of a well-grounded 
claim of entitlement to service connection for a low back 
disability.  38 U.S.C.A. § 5107(a) (West 1991).

9. The evidence received since the June 1993 Board decision 
is new and material, and the claim for service connection 
for a psychiatric disability is reopened.  38 U.S.C.A. 
§§ 5108, 7104(b) (West 1991); 38 C.F.R. §§ 3.104(a), 
3.156(a), 20.1100 (1998).

10. The veteran's claim for service connection for a 
psychiatric disability is well grounded.  38 U.S.C.A. 
§ 5107(a) (West 1991).









REASONS AND BASES FOR FINDINGS AND CONCLUSION

I. Service Connection for Rashes Secondary to 
Thorazine, Headaches, Residuals of Injuries to 
the Head and Mouth, Bursitis of the Left 
Shoulder, Internal Derangement of the Right 
Shoulder, Residuals of an Injury to the Knee, 
Residuals of an Injury to the Ankle and a Low 
Back Disability.

Factual background

The service medical records show that the veteran was seen in 
March 1968 for soreness of the left shoulder of three to four 
days duration.  It was noted that he had been carrying rocks.  
An examination disclosed full range of motion and diffuse 
tenderness over the deltoid.  No specific area was involved.  
Good strength was noted.  The impression was bursitis vs. 
muscular strain.  He was placed on light duty.  The veteran 
again complained of left shoulder pain in April 1968.  It was 
characterized by sharp pain along the pectoralis insertion.  
Range of motion of the shoulder was full, and there was no 
point tenderness.  The impression was bursitis.  The veteran 
was seen in the psychiatric clinic in late 1968 and it was 
noted that he was started on Thorazine.  On the discharge 
examination in January 1969, the skin, head, mouth, upper 
extremities, lower extremities and spine were evaluated as 
normal.  

The veteran's former employer provided some medical records 
in March 1981.  In September 1976, it was reported by a 
private physician that the veteran had fallen off a belt 
loader the previous month and struck his left front kneecap.  
A left knee strain was noted.  An X-ray was negative for 
recent bony pathology.  

Several statements were received from another private 
physician.  He noted in September 1976 that the veteran had 
been injured in August 1976 at work.  The veteran denied any 
previous difficulty with the knee.  Following an examination, 
the impression was that the veteran had a sprain of the left 
knee with possibly a torn medial meniscus.  In another 
letter, the physician noted that an arthrogram revealed a 
tear of the lateral meniscus.  The veteran did not desire 
surgery since he had previously torn his right lateral 
meniscus and continued to have the same symptoms after that 
surgery.  

An undated report shows that the veteran was on sick leave 
until October 1979 for several disabilities, including acute 
lumbosacral strain and contusion of the left knee.  The leave 
was subsequently extended to November 1979.

A report dated in December 1979 shows that the veteran had 
tenderness and popping of the mandible.  He was wearing an 
intra-oral occlusal splint.  The diagnosis was 
temporomandibular joint disorder.

In a statement dated in July 1982, a private psychologist 
noted that she had examined the veteran earlier that month.  
The veteran stated that he had been employed since "1968" 
and noted that he had an operation to remove cartilage in one 
knee in 1969.  He described the accident in 1973 and stated 
that the container fell onto the left posterior parietal 
area. 

In a report from a private psychologist dated in December 
1982, the veteran reported a history of knee surgery in 1969 
and an on the job accident in 1974.

A Department of Veterans Affairs (VA) examination was 
conducted in January 1983.  The veteran complained of 
headaches.  An examination of the skin, head, face and neck 
revealed no abnormalities.  On examination of the lumbosacral 
spine, there was minimal motion.  There was slight swelling 
of both knees.  The pertinent diagnoses were chronic low back 
pain and status post surgery of the right knee.

On VA neurological examination in January 1983, the veteran 
related a history of a head trauma secondary to a container 
weighing approximately 350 pounds falling on his head, with a 
loss of consciousness for about fifteen minutes.  This 
reportedly occurred in 1973.  Ever since then, he had 
experienced behavior changes and had constant headaches.  The 
impression was non-focal examination, neurologically.

A Social Security Administration decision dated in December 
1984 is of record.  The veteran noted that his problems began 
in 1974 when the container fell on him.

On VA general medical examination in June 1985, the veteran 
reported that he had a right knee meniscectomy in 1973.  He 
also complained of chronic low back pain of about fifteen 
years duration.  Following an examination, the diagnoses were 
residuals of a meniscectomy of the right knee and 
musculoligamentous strain of the low back.  

During a VA psychiatric examination in July 1985, it was 
noted that the veteran had a known history of a head injury 
in 1974, and was on Social Security disability for organic 
brain syndrome.  The veteran stated that he got hurt at work.  
He indicated that he had headaches and that his back and 
knees were bothering him.  

A CT scan of the head at a VA facility in April 1986 was 
normal.

In January 1987, a private physician noted that the veteran 
told him of a head injury he received while aboard a 
submarine tender off the waters of Scotland.  At that time, 
he was struck by a rolling torpedo and hurled down a torpedo 
hatch approximately two decks below, knocking him 
unconscious.  His military career became a series of medical 
visits, and his personality changed, which caused him to be 
given Thorazine.

In a statement dated in December 1988, the veteran's wife 
reported that the veteran had informed her for the first time 
that year that he had an accident in service.  During a tour 
of duty on Guam Island, he was accidentally knocked down a 
torpedo hatch and landed two decks below on his back.  He 
struck his head and face.  He was knocked unconscious for a 
while.  When he regained consciousness, he had no noticeable 
effects from the fall.  He was checked in sick bay by a 
medical corpsman and was said to be fine.  Within a day or 
two, he was assaulted by another shipmate and was struck on 
his shoulder and head areas with a wrench.  He reportedly 
received medical treatment for his wounds.  He related that 
he experienced various symptoms which had not been present 
prior to the time he went down the torpedo hatch.  He 
subsequently began to have headaches. 

In a statement dated in April 1992, a private psychologist 
related that she had first seen the veteran in July 1982 for 
a reported psychiatric injury.  During the course of her 
evaluation, it became apparent that the veteran had had some 
type of cerebral insult.  She was unable to verify the 
presence of an injury at work.  The psychologist added that a 
friend of the veteran, who had known him since the age of 
seven, came to her office and stated that he noticed a change 
in the veteran's behavior when he returned from service.  The 
veteran's wife, who had also known the veteran for many years 
prior to service, also commented on the differences which had 
occurred in his behavior.  The examiner stated that this was 
typical of a closed head injury.  

In April 1992, C.B. stated that he had known the veteran in 
service.  He saw the veteran knocked to the torpedo shop two 
decks below where he was handling torpedoes on the after-mess 
deck.  The torpedo he was handling moved, striking him in the 
face and knocking him down the torpedo handling hatch.  This 
occurred in July 1968.  The veteran was taken to sick bay.  
C.B. added that the veteran was attacked by another shipmate 
a few days after this accident, and was then transferred to 
another ship.

The veteran was afforded a VA examination of the joints in 
April 1995.  He related that he had experienced pain in the 
right shoulder for about twenty years.  He also described 
pain in the left shoulder.  He reported that he was knocked 
down a torpedo hatch in service and landed on his right 
shoulder.  He denied any significant treatment in service or 
since that time.  The diagnosis was internal derangement of 
the right shoulder, possible torn rotator cuff.

The veteran and his wife wrote a letter to a private 
physician in October 1994.  They stated that the veteran had 
not informed the physician of the veteran's in-service 
accident which was the major cause of his medical condition, 
and was the reason the physician had referred the veteran to 
a psychologist in 1979.  They described the in-service 
accident.  

The first page of a report from a private psychologist dated 
in April 1986 is of record, and was apparently received by 
the VA in 1995.  It was noted that the veteran was involved 
in a work-related accident in 1974, in which his medical 
problems escalated, so that by 1975 and 1976, these had been 
diagnosed as psychiatric, rather than the result of a head 
injury.  It was also indicated that he had been improperly 
medicated in service, and his condition might have been 
exacerbated as a result of this.  


Analysis 

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and arthritis becomes manifest to a degree of 10 percent 
within one year from date of termination of such service, 
such disease shall be presumed to have been incurred in 
service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113 (West 1991); 38 C.F.R. §§ 3.307, 
3.309 (1998).

With chronic disease shown as such in service (or within the 
presumptive period under § 3.307) so as to permit a finding 
of service connection, subsequent manifestations of the same 
chronic disease at any later date, however remote, are 
service connected, unless clearly attributable to 
intercurrent causes.  This rule does not mean that any 
manifestations of joint pain, any abnormality of heart action 
or heart sounds, any urinary findings of casts, or any cough, 
in service will permit service connection of  arthritis, 
disease of the heart, nephritis, or pulmonary disease, first 
shown as a clear-cut clinical entity, at some later date.  
For the showing of chronic disease in service there is 
required a combination of manifestations sufficient to 
identify the disease entity, and sufficient observation to 
establish chronicity at the time, as distinguished from 
merely isolated findings or a diagnosis including the word 
"Chronic."  When the disease identity is established 
(leprosy, tuberculosis, multiple sclerosis, etc.), there is 
no requirement of evidentiary showing of continuity.  
Continuity of symptomatology is required only where the 
condition noted during service (or in the presumptive period) 
is not, in fact, shown to be chronic or where the diagnosis 
of chronicity may be legitimately questioned.  When the fact 
of chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b) (1998).

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

The service medical records verify that Thorazine was 
prescribed for the veteran in 1968.  In addition, the record 
reflects the fact that the veteran was treated in March and 
April 1968 for complaints concerning his left shoulder.  
There is no clinical evidence that the veteran developed a 
rash at any time following the in-service administration of 
Thorazine.  It is also significant to point out that the 
veteran served for about eight months after the final 
indication of treatment for the left shoulder, and there is 
no reference of any further complaints. 

The veteran alleges that he sustained a head injury during 
service.  Specifically, he argues that he was knocked down a 
torpedo hatch when struck by a torpedo.  The Board emphasizes 
that there is no clinical evidence to support this claim.  
The veteran has furnished a statement from an acquaintance 
who reportedly observed the accident.  While this witness may 
be competent to testify as to his observations, he may not 
make any medical conclusions based on them.  See Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  The fact remains that the 
discharge examination conducted in January 1969, revealed no 
abnormalities of the skin, head, face, mouth upper or lower 
extremities or the spine.  

The veteran was treated in 1976 for complaints concerning the 
left knee.  At that time, it was indicated that he had 
previously had right knee surgery.  The Board acknowledges 
that when he was seen by a psychologist in July 1982, he 
stated that he had undergone knee surgery in 1969.  The 
veteran was discharged from service in January 1969, and 
there is no clinical evidence which shows that he had any 
knee problems in service.  Similarly, the first indication of 
headaches, residuals of injuries to the head and mouth, any 
shoulder problem or low back complaints was many years after 
service.  The Board notes that the record clearly documents 
that the veteran sustained head trauma in the early 1970's.  
He was apparently unconscious for a relatively brief period 
of time.  In this regard, the Board points out that various 
medical records indicate that when the veteran described this 
head trauma, he made no reference to any head injury during 
service.  For example, when he was examined be the VA in 
January 1983, he only referred to the post service head 
injury.  Similarly, when he was seen by a private 
psychologist in July 1982, he noted that he experienced 
behavioral problems in the 1970's and specifically mentioned 
that he had a good record in service.  The Board further 
notes that problems involving the temporomandibular joint 
were first identified in 1979.  The veteran has not provided 
any competent medical evidence which shows that such 
complaints are related in any way to service.  

The Court has held that if the determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence is required.  Grottveit v. Brown,      5 Vet. App. 
91 (1993).  Thus, the veteran's lay assertions to the effect 
that he has a headaches, residuals of injuries to the head 
and mouth, bilateral shoulder disabilities, a knee disability 
or a low back disability which is related to service are 
neither competent nor probative of the issues in question.  
Indeed, in Moray v. Brown, 5 Vet. App. 211 (1993), the Court 
noted that lay persons are not competent to offer medical 
opinions and, therefore, those opinions do not even serve as 
a basis for a well-grounded claim.  Accordingly, the Board 
finds that service connection for these disabilities is not 
warranted.

With respect to the claims for service connection for a rash 
secondary to Thorazine and an ankle disability, the Board 
notes that the service medical records are negative for 
complaints or findings relevant to either of these 
disabilities.  The Board concedes that Thorazine was 
prescribed for the veteran while in service.  However, there 
is no clinical evidence of any treatment for a rash at any 
time during service.  It must also be noted that the skin and 
lower extremities were found to be normal on the discharge 
examination in January 1969.  In addition, there is no 
competent medical evidence which reflects treatment for a 
skin problem or ankle disability at any time following the 
veteran's separation from service.

The Court has held that "[i]n the absence of competent 
medical evidence of a current disability and a causal link to 
service or evidence of chronicity or continuity of 
symptomatology, a claim is not well grounded."  Chelte v. 
Brown, 10 Vet. App. 268 (1997).  In Brammer v. Derwinski, 3 
Vet. App. 223 (1992), the Court noted that Congress 
specifically limited entitlement for service-connected 
disease or injury to cases where such incidents had resulted 
in a disability.  In the absence of proof of a present 
disability, there can be no valid claim.  In Rabideau v. 
Derwinski, 2 Vet. App. 141 (1992), the Court held that the 
failure to demonstrate that a disability is currently 
manifested constitutes failure to present a plausible or 
well-grounded claim.  Accordingly, based on the evidence of 
record, the Board finds that the veteran's claims for service 
connection for a rash secondary to Thorazine or an ankle 
disability are not well grounded.

II. Whether New and Material Evidence Has Been 
Submitted to Reopen a Claim of Entitlement to 
Service Connection for a Psychiatric 
Disability

The Court has held that the VA is required to review for its 
newness and materiality only the evidence submitted by a 
claimant since the last final disallowance of a claim on any 
basis in order to determine whether a claim should be 
reopened and readjudicated on the merits.  See Evans v. 
Brown, 9 Vet. App. 273 (1996).  In the present appeal, the 
last final disallowance of the claim for service connection 
for a psychiatric disability is the June 1993 Board decision.  
38 U.S.C.A. § 7105.  Therefore, the Board must review, in 
light of the applicable law, regulations, and the Court cases 
regarding finality, the additional evidence submitted since 
those determinations.  The prior evidence of record is 
vitally important in determining newness and materiality for 
the purposes of deciding whether to reopen a claim.  Id.

The "old evidence"

The service medical records disclose that in November 1968, 
the veteran was referred to the psychiatric clinic for 
evaluation with a view to possible discharge as 
"unsuitable."  The veteran had been persistently insulting 
and insubordinate to the point of telling petty officers and 
officers that they had no right to tell him what to do.  He 
claimed to be overworked and that his work (of all kinds) 
aggravated a pain he frequently had in his chest.  It was 
indicated that this had been medically investigated many 
times and diagnosed as non-cardiac.  The veteran, without 
saying so, conveyed the impression that he felt he was being 
persecuted.  He had been punished at "mast" at least four 
times in the past, once for attacking a man, using wrenches 
as weapons.  In general, his work had been unsatisfactory, he 
had been very difficult to handle and he adversely affected 
the work of others.  On interview, he was very hostile, 
cynical, sarcastic and disrespectful.  He seemed quite unable 
to accept any explanation or recommendation other than his 
own.  The examiner found no evidence of delusions or 
hallucinations as such.  He was started on Thorazine, "100 
mgm, P.O., b.i.d." and responded fairly well.  He was much 
more friendly, his work improved and he had become much 
easier to work with.  The examiner still felt that the 
veteran was unsuitable for service.

The veteran was seen in the psychiatric clinic in December 
1968.  A mental status evaluation revealed that he was well 
oriented.  He was hostile initially, but seemed to become 
less defensive as the interview progressed.  His thought 
processes were logical and coherent, and there was no 
evidence of neurosis, psychosis or organic brain impairment.  
His affect was appropriate.  According to the veteran, he had 
experienced increasing difficulty with a Chief on his ship 
who he felt harassed him unduly.  The veteran also stated 
that he was financially bankrupt.  He felt that he could not 
make it on the ship any longer and would prefer a shore duty 
station.  It was noted that he was suspended in school on 
three occasions, once for fighting and twice for arguing with 
a teacher.  The veteran became evasive when the question 
about civilian law was asked, but stated that he had been 
arrested once for fighting or resisting arrest by a policeman 
who was trying to arrest him for something he had not done.  
He had been before several Captain's mast since entering 
service.  He summed up his feelings towards the Navy by 
stating that "in the Navy everybody wants to push me around, 
everybody feels I am here at their disposal."  The diagnosis 
was passive aggressive personality.  

Statements dated in January 1979 and January 1981 were 
received from a private psychiatrist.  She indicated that she 
had treated the veteran since November 1978 and that the 
diagnosis was paranoid state.  The veteran was maintained on 
psychotropic medication.

The veteran was afforded a psychiatric examination by the VA 
in January 1983.  A history of severe depression with 
behavior problems and head injury with post-traumatic organic 
brain syndrome from an injury in 1973 was reported.  The 
veteran stated that following service, he worked until he got 
fired in 1980 when he was accused of stealing something.  He 
felt that there had been a general deterioration in his 
performance and that he was becoming more irritable and 
argumentative.  He noted that so was so depressed in 1978 and 
1979 that he had to be treated by a psychiatrist.  He was 
becoming more irritable with his children.  The diagnoses 
were severe depression and organic brain syndrome, post-
traumatic after being struck on the head in 1973.  The 
examiner noted that the veteran had a history of being a good 
worker and good family man until after he was struck on the 
head while working after service.  

Statements dated in July and December 1982 were received from 
a private psychologist.  It was noted that the veteran 
received psychological testing between July and September 
1982.  It was indicated that the veteran worked from 1969 
until 1981 when he was discharged for stealing.  During that 
time, he had been commended for the quality of his work.  
Sometime between January and May 1974, the veteran was 
involved in an accident in which a 350 pound container fell 
on him.  He was seen in the emergency clinic.  The examiner 
noted that the veteran's wife, who had known the veteran 
since he was eleven, provided most of the information.  His 
first contact with medical personnel was in 1969, when he had 
knee problems.  The veteran began seeing a psychiatrist in 
1978.  

The psychologist further noted that the veteran saw a 
physician in September 1981 who detailed the veteran's work 
history.  The physician also indicated that the veteran had 
been under increasing stress at his job since a transfer in 
1976.  The veteran was shunned by fellow employees and 
ostracized despite his excellent work record until the 
accident in "1974."  The paranoid characteristics which 
developed under these conditions appeared to have at least 
two causative factors-one related to the head injury and the 
other related to the treatment at the veteran's job.  The 
psychologist indicated that the physician diagnosed the 
veteran as suffering from a dysthymic disorder status post 
injury to the head in "1970' with a note to rule out 
gastrointestinal complaints.  

In addition, the psychologist noted in her December 1982 
letter that the veteran had been seen by a neurologist in 
October 1982 and that he had stated that the veteran's 
"[p]ersonality change and memory deficit were probably due 
to the concussion; there is no evidence of any additional 
cause for memory loss from a neurological standpoint or 
possibly the associative depressive illness may be a 
contributory factor."  Based on psychological testing and an 
interview with the veteran, the psychologist concluded that 
the veteran experienced headaches and personality changes 
after an accident at work.  He had been seen by a 
psychiatrist and neurologist who both suggested that the 
veteran's condition was related to the work incident dating 
back to 1974.  The diagnostic impressions were severe 
depression and anxiety with a sense of alienation from 
others, severe behavioral characteristics associated with 
organicity, including depression with a lack of inhibition of 
impulse control and paranoid features and severe organicity 
associated with external cerebral trauma.  

In another statement received from the veteran's 
psychologist, she noted in November 1983 that she had 
reviewed the records of the psychiatrist who had treated the 
veteran since November 1978.  The psychiatrist believed that 
the veteran's problems were basically emotional, and stated 
that they dated back to at least 1978, with no attempt to 
comment upon the accident in "1975," since this information 
was not made available to her until she was advised of it by 
the psychologist.  The psychologist commented that the 
veteran's condition was considered to be 100 percent work-
related, since there was no evidence of any personality 
disturbance indicated prior to his employment following 
service, despite his rigorous course of duty in service.  The 
fact that he had maintained a significant relationship with 
his wife and childhood friend also suggested that this was 
not an emotional disturbance, but rather a neuropsychiatric 
one which has been difficult to classify because of the 
medical technology which had lagged behind that available in 
other fields and because of the fact that the brain and the 
neuroendocrinological systems are among the last to be 
researched in medicine.  

Statements dated in July 1986 and January 1987 were received 
from a private psychiatrist.  In the earlier statement, the 
examiner indicated that he had known the veteran for five 
years and was being treated for an organic personality 
syndrome.  It was noted that Thorazine had been prescribed 
for the veteran during service and that he had responded well 
to the medication.  He noted that the veteran was discharged 
from service with a diagnosis of passive aggressive 
personality.  It was further reported that he was struck in 
the head by a falling box in 1974 and was unconscious for a 
few seconds.  He seemed never to be the same since that 
episode.  The examiner noted that the veteran clearly showed 
evidence of some organic involvement of the brain.  He was 
suspicious, paranoid and irritable, although these symptoms 
were controlled with medication.  The examiner added that he 
could only infer as to the veteran's situation in service.  
He noted that few disorders respond favorably to Thorazine in 
the doses the veteran received other than psychoses.  He 
concluded that the veteran was suffering from a psychosis in 
service, since he reacted so favorably to Thorazine.  

In the January 1987 statement, the psychiatrist noted that 
since the original report, the veteran had told him of a head 
injury he received while aboard a submarine tender off the 
waters of Scotland.  At that time, he was struck by a rolling 
torpedo and hurled down a torpedo hatch approximately two 
decks below, knocking him unconscious.  The veteran's 
military career became a series of medical visits thereafter 
and the veteran believed his personality changed at that 
time, causing him to be given Thorazine.

The veteran's psychologist submitted another letter dated in 
April 1992.  She noted that she originally saw the veteran in 
1982 because he was reported as having a psychiatric injury.  
During the course of her evaluation, it became apparent that 
he had had some type of cerebral insult.  She added that a 
friend of the veteran, who knew him for many years prior to 
service, came to her office and stated that he was aware of 
the fact that there had been an injury while the veteran was 
in service.  He could recognize clear-cut differences in the 
veteran's behavior since he left service.  The psychologist 
further noted that the veteran was able to discuss his 
problems in detail with her, including the disciplinary 
actions taken against him after the injury and hospital own 
change in behavior, both of which would be typical of a 
closed head injury.  The veteran's wife also commented upon 
the differences which had occurred in his behavior.  The 
psychologist added that the data she had would be completely 
compatible with an injury of this type.

In a statement dated in April 1992, C.B. indicated that he 
had served with the veteran and saw the veteran knocked to 
the torpedo shop, two decks below where he was handling 
torpedoes.  He added that he was taken to sick bay.  A few 
days later, the veteran was attacked by a shipmate.

The Board decisions of January 1988 and June 1993

By decision dated in January 1988, the Board concluded that 
the veteran had a personality disorder in service, and that a 
chronic acquired psychiatric disability was not present 
during service.

In its June 1993 decision, the Board held that the evidence 
submitted by the veteran since the January 1988 determination 
was not new and material, and the claim for service 
connection for a psychiatric disability was not reopened.  
The previous decision remained final.


The additional evidence 

In conjunction with his attempt to reopen his claim for 
service connection for a psychiatric disability, several 
statements which had previously been of record from the 
veteran's private psychologist were received.  

In addition, the first page of a report dated in April 1986 
from his private psychologist is of record.  It was indicted 
that the veteran was involved in a work-related accident in 
1974, in which his medical problems escalated, so that by 
1975 and 1976, these had been diagnosed as psychiatric, 
rather than the result of a head injury.  What was later 
found to be true, is that he was inappropriately medicated 
while he was in service, and his condition may have been 
exacerbated as the result of this.  No information regarding 
the service-connected accident, or the accident in 1974, was 
available and it was difficult to correlate the situation.  
For that reason, the veteran's condition was not understood.  
It was further noted that the veteran was being followed by 
the VA's neurology department in Brentwood to clarify the 
sequelae of the original medication problems which began 
while the veteran was in service.  In addition, the 
psychologist related that the veteran had "been able to 
stabilize his life, inasmuch as it was possible during a 
traumatic period of his life, when he was falsely accused of 
malingering, when in truth, he was suffering from a..."  The 
next page of the statement is not of record.  

A copy of the April 1992 statement from C.B. has been 
associated with the claims folder.

The evidence of record also includes a letter from the 
veteran to his physician and the transcript of a hearing at 
the RO in January 1997.

Analysis

Service connection may be granted for disease or injury 
incurred in or aggravated by wartime service.  38 U.S.C.A. 
§ 1110 (West 1991).

Where a veteran served 90 days or more during a period of war 
and a psychosis disease becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  This presumption is rebuttable 
by affirmative evidence to the contrary.    38 U.S.C.A. 
§§ 1101, 1110, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.

Once entitlement to service connection for a disability has 
been denied by a decision of the Board, that determination is 
final.  38 U.S.C.A. § 7104(b); 38 C.F.R. § 20.1100.  In order 
to later establish service connection for the disorder in 
question, it is required that new and material evidence be 
presented which provides a basis warranting reopening of the 
case.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156(a).

In determining whether to reopen previously and finally 
denied claims, a three-step analysis was recently announced 
by the Court.  Elkins v. West, 12 Vet. App. 209 (1999).  
Under the Elkins test, the Board must first determine whether 
the veteran has presented new and material evidence under 
38 C.F.R. § 3.156(a) in order to have a finally denied claim 
reopened under 38 U.S.C.A. § 5108.  Second, if new and 
material evidence has been presented, immediately upon 
reopening the claim, the Board must determine whether, based 
upon all the evidence of record in support of the claim, the 
claim as reopened (as distinguished from the original claim) 
is well grounded pursuant to 38 U.S.C.A. § 5107(a).  Third, 
if the claim is well grounded, the Board may then proceed to 
evaluate the merits of the claim but only after ensuring the 
VA's duty to assist under 38 U.S.C.A. § 5107(b) (West 1991) 
has been fulfilled.  Winters v. West, 12 Vet. App. 203 
(1999).

New and material evidence is defined as evidence not 
previously submitted to agency decisionmakers which bears 
directly and substantially upon the specific matter under 
consideration; which is neither cumulative nor redundant; and 
which, by itself or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim.  
38 C.F.R. § 3.156(a).  In Hodge v. West, 155 F.3d 1356, 
1363 (Fed. Cir. 1998), the Federal Circuit noted that new 
evidence could be sufficient to reopen a claim if it could 
contribute to a more complete picture of the circumstances 
surrounding the origin of a veteran's injury or disability, 
even where it would not be enough to convince the Board to 
grant a claim. 

In Evans, 9 Vet. App. 273, 284, the Court indicated that the 
newly presented evidence need not be probative of all the 
elements required to award the claim, but need only tend to 
prove each element that was a specified basis for the last 
disallowance.

The veteran's claim was originally denied by the Board on the 
basis that the veteran had a personality disorder in service, 
and a chronic, acquired psychiatric disability was not 
manifested in service.  This determination was confirmed by 
the Board in its June 1993 decision.  At that time, it was 
concluded that the evidence submitted by the veteran was not 
new and material, and the January 1998 claim was final.  

As noted above, the evidence received since the Board's 
determination of June 1993 includes statements from the 
veteran's private psychologist, most of which were previously 
considered, a copy of a lay statement which was also before 
the Board in June 1993, and the veteran's testimony at a 
hearing on appeal.  The first page of the April 1986 
statement is clearly new, since it was not previously of 
record.  In addition, it obviously bears directly and 
substantially on the question before the Board, that is, 
whether the veteran has a psychiatric disability which is 
related to service.  In reviewing the April 1986 report in 
the light most favorable to the veteran, it appears to state 
that the veteran was not given the proper medication while he 
was in service, and his condition was exacerbated by this.  
The fact that the veteran has submitted evidence 
demonstrating the presence of a psychiatric disability which 
exacerbated his condition is of such significance that it 
must be considered in order to fairly adjudicate the claim.  
Accordingly, the Board finds that the additional evidence of 
record is new and material, warranting reopening of the claim 
for service connection for a psychiatric disorder.

Since the Board has determined that the evidence submitted 
with respect to the attempt to reopen the claim for service 
connection for an eye disability is new and material, the 
next question which must be resolved is whether the claim is 
well grounded.  See Elkins, 12 Vet. App. 209.  

In order for a claim to be well grounded, there must be 
competent evidence of a current disability (a medical 
diagnosis); of incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and of a nexus 
between the in-service injury or disease and the current 
disability (medical evidence).  Caluza v. Brown,    7 Vet. 
App. 498 (1995).

Congenital or developmental defects, refractive error of the 
eye, personality disorders and mental deficiency as such are 
not diseases or injuries within the meaning of applicable 
legislation.  38 C.F.R. § 3.303(c) (1998).

The Board concludes that a well-grounded claim exists because 
there is current medical evidence that the veteran has a 
psychiatric disability; the veteran alleges in-service 
stressors; and a physician has opined that the veteran has a 
psychosis due to service.  

Before moving on to the third Elkins step, consideration of 
the claim on its merits, the Board must first determine 
whether VA's duty to assist the veteran in the development of 
his claim has been met.  See 38 U.S.C.A. § 5107.  This matter 
will be further discussed in the REMAND section below.




ORDER

Service connection for rashes secondary to Thorazine, 
headaches, residuals of injuries to the head and mouth, 
bursitis of the left shoulder, internal derangement of the 
right shoulder, residuals of an injury to the knee, residuals 
of an injury to the ankle and a low back disability is 
denied.

New and material evidence has been submitted to reopen a 
claim of entitlement to service connection for a psychiatric 
disability.  The claim is well grounded.  To this extent, the 
appeal is granted.


REMAND

In light of the fact that the Board has determined that new 
and material evidence has been submitted and that the claim 
for service connection for a psychiatric disability is well 
grounded, the Board finds that additional development of the 
record is required.  See 38 U.S.C.A. § 5107.

Clearly, all the records from the veteran's psychologist, E. 
Reed, Ph.D. have not been associated with the file.  There is 
also an indication in the claims folder that the veteran 
received treatment at the VA facility in Brentwood, and these 
records have apparently not been obtained.

The VA has a duty to assist the veteran in the development of 
facts pertinent to his claim.  38 U.S.C.A. § 5107(a).  The 
Court has held that the duty to assist the veteran in 
obtaining and developing available facts and evidence to 
support his claim includes obtaining adequate VA examination.  
This duty is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  This duty also includes 
providing additional VA examinations by a specialist when 
recommended.  Hyder v. Derwinski, 1 Vet. App. 221 (1991).  The 
fulfillment of the statutory duty to assist includes 
conducting a thorough and contemporaneous medical examination, 
one which takes into account the records of prior medical 
treatment, so that the evaluation of the claimed disability 
will be a fully informed one.  Green v. Derwinski, 1 Vet. App. 
121, 124 (1991). 

Under the circumstances of this case, the Board finds that 
additional development of the record is required.  
Accordingly, the case is REMANDED to the RO for action as 
follows:

1.  The RO should contact the veteran and 
request that he furnish the names, 
addresses, and dates of treatment of all 
medical providers from whom he has 
received treatment for his psychiatric 
disability since his separation from 
service.  The veteran should also be 
requested to provide any information 
concerning treatment at a VA medical 
center in Brentwood.  After securing the 
necessary authorizations for release of 
this information, the RO should seek to 
obtain copies of all treatment records 
referred to by the veteran, and which 
have not already been associated with the 
claims folder.  In particular, the RO is 
requested to obtain the clinical records 
of E. Reed, Ph.D., 337 South Beverly Dr., 
Beverly Hills, CA  90212.  The RO should 
ask the psychologist to provide the 
remaining portion of the April 1986 
letter.

2.  The veteran should then be afforded a 
VA examination by a specialist in 
psychiatry, if available, to determine 
the nature and extent of any current 
psychiatric disability.  The examiner is 
requested to furnish an opinion 
concerning whether it is at least as 
likely as not that the veteran has a 
psychiatric disability which is related 
to service.  The examiner should provide 
the rationale for any opinions expressed.  
All necessary tests should be performed.  
The claims folder should be made 
available to the examiner in conjunction 
with the examination.

Following completion of the above, the RO should review the 
evidence and determine whether the veteran's claim may be 
granted.  If not, he and his representative should be 
furnished an appropriate supplemental statement of the case 
and be provided an opportunity to respond.  The case should 
then be returned to the Board for further appellate 
consideration. 

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims (known as the United States Court 
of Veterans Appeals prior to March 1, 1999) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West Supp. 1998) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	Deborah W. Singleton 
	Member, Board of Veterans' Appeals



 

